Citation Nr: 1045281	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  02-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the Appellant may be considered to be the Veteran's 
surviving spouse for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, the Appellant's daughter, B. H., and B.H.



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from June 1962 to November 1974.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 administrative decision of the Atlanta, 
Georgia, Regional Office (RO) which determined that the Veteran 
and the Appellant had not been validly married for Department of 
Veterans Affairs (VA) purposes.  In November 2005, the Board 
remanded the Appellant's appeal to the RO for additional 
development.  In November 2007, the Board remanded the Veteran's 
appeal to the RO to determine if she wished to have a hearing 
before a Veterans Law Judge.  

In March 2008, the Appellant was afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In May 2008, the Board 
determined the Appellant was not the Veteran's surviving spouse 
for VA purposes.  The Appellant subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In April 2010, the Court vacated the May 2008 Board decision and 
remanded the Appellant's appeal to the Board for additional 
action.  In July 2010, the Appellant was informed that the 
Veterans Law Judge who had conducted her March 2008 hearing was 
no longer employed by the Board and she therefore had the right 
to an additional hearing before a different Veterans Law Judge.  
In August 2010, the Appellant stated that she did not desire an 
additional hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  The Appellant and the Veteran were validly married for VA 
purposes.  

2.  The Appellant and the Veteran lived together continuously 
from the date of marriage to the date of the Veteran's death.  

3.  The Appellant has not remarried or lived with another person 
of the opposite sex and held herself out openly to the public to 
be the spouse of such person.  


CONCLUSION OF LAW

The Appellant is the Veteran's surviving spouse for VA purposes.  
38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5124 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.102, 3.159, 3.204, 3.205, 
3.326(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board concludes that the Appellant is the 
Veteran's surviving spouse for VA purposes.  Such action 
represents a complete grant of the issue on appeal.  Therefore, 
no discussion of the VA's duty to notify and assist is necessary.  

The Appellant seeks to be recognized as the Veteran's surviving 
spouse for VA purposes.  She asserts that she was the Veteran's 
common law wife under the laws of South Carolina.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the Veteran meets the requirements 
of 38 C.F.R. § 3.1(j) (2010) and who was the spouse of the 
Veteran at the time of the Veteran's death; lived with the 
Veteran continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the Veteran without the 
fault of the spouse; and has not remarried or has not since the 
death of the Veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or herself 
out openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. § 3.50 (2010).  

In determining whether or not a person is or was the spouse of a 
veteran, their marriage shall be proven as valid for the purposes 
of all laws administered by the Secretary according to the law of 
the place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the right 
to benefits accrued.  Whenever, in the consideration of any claim 
filed by a person as the widow or widower of a veteran for 
gratuitous death benefits under laws administered by the 
Secretary, it is established by evidence satisfactory to the 
Secretary that such person, without knowledge of any legal 
impediment, entered into a marriage with such veteran which, but 
for a legal impediment, would have been valid, and thereafter 
cohabited with the Veteran for one year or more immediately 
before the Veteran's death, or for any period of time if a child 
was born of the purported marriage or was born to them before 
such marriage, the purported marriage shall be deemed to be a 
valid marriage, but only if no claim has been filed by a legal 
widow or widower of such veteran who is found to be entitled to 
such benefits.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.54 (2010).  

The VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage provided that the statement 
contains the date (month and year) and place of the event and the 
full name and relationship of the other person to the claimant.  
The VA shall require corroborating evidence to verify a marriage 
where: the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other evidence 
of record; or there is a reasonable indication, in the claimant's 
statement or otherwise, of fraud or misrepresentation of the 
relationship in question.  38 U.S.C.A. § 5124 (West 2002); 38 
C.F.R. § 3.204 (2010).  

The provisions of 38 C.F.R. § 3.205 (2009) direct that: 

  (a)  Proof of Marriage.  Marriage is 
established by one of the following types 
of evidence (in the order of preference):
  (1)  Copy or abstract of the public 
record of marriage, or a copy of the church 
record of marriage, containing sufficient 
data to identify the parties, the date and 
place of marriage, and the number of prior 
marriages if shown on the official record; 
  (2)  Official report from service 
department as to marriage which occurred 
while the service member was in service; 
  (3)  The affidavit of the clergyman or 
magistrate who officiated; 
  (4)  The original certificate of 
marriage, if the Department of Veterans 
Affairs is satisfied that it is genuine and 
free from alteration; 
  (5)  The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony; 
  (6)  In jurisdictions where marriages 
other than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, if 
living, setting forth all of the facts and 
circumstances concerning the alleged 
marriage, such as the agreement between the 
parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and whether 
children were born as the result of the 
relationship.  This evidence should be 
supplemented by affidavits or certified 
statements from two or more persons who 
know as the result of personal observation 
the reputed relationship which existed 
between the parties to the alleged marriage 
including the periods of cohabitation, 
places of residences, whether the parties 
held themselves out as married, and whether 
they were generally accepted as such in the 
communities in which they lived; or, 
  (7)  Any other secondary evidence which 
reasonably supports a belief by the 
adjudicating activity that a valid marriage 
actually occurred.  

(b) Valid marriage.  In the absence of 
conflicting information, proof of marriage 
which meets the requirements of paragraph 
(a) of this section together with the 
claimant's certified statement concerning 
the date, place and circumstances of 
dissolution of any prior marriage may be 
accepted as establishing a valid marriage, 
provided that such facts, if they were to 
be corroborated by record evidence, would 
warrant acceptance of the marriage as 
valid.  Where necessary to a determination 
because of conflicting information or 
protest by a party having an interest 
therein, proof of termination of a prior 
marriage will be shown by proof of death, 
or a certified copy or a certified abstract 
of final decree of divorce or annulment 
specifically reciting the effects of the 
decree.  

The Board notes that there was no impediment to marriage between 
the Veteran and the Appellant who had both been previously 
married and legally divorced as of 1989 and 1984, respectively.  
The Veteran died on August [redacted], 1999.  His August 1999 death 
certificate indicates that he resided in South Carolina at the 
time of his death.  The record reflects that the Veteran and the 
Appellant both resided in the State of South Carolina at the time 
of the Veteran's demise.  Therefore, South Carolina law is 
applicable in determining the validity of the Appellant's claimed 
marriage to the Veteran for VA purposes.  

Common law marriage is recognized by the State of South Carolina.  
See S.C.REV.CODE ANN. § 20-1-360 (Nothing contained in this 
article shall render illegal any marriage contracted without the 
issuance of a license.).  Under South Carolina law, a common law 
marriage is formed when two parties contract to be married.  
Callen v. Callen, 365 S.C. 618, 624, 620 S.E.2d 59, 62 (2005), 
citing Johnson v. Johnson, 235 S.C. 542, 550, 112 S.E.2d 647, 651 
(1960).  The difference between marriage and cohabitation rests 
on the intent of the parties.  The party claiming a common law 
marriage must prove the same by the preponderance of the 
evidence.  Kirby v. Kirby, 270 S.C. 137, 140, 241 S.E.2d 415, 416 
(1978), citing Ex Parte Blizzard, 185 S.C. 131, 193 S.E. 633 
(1937).  

In her September 1999 Statement of Marital Relationship (VA Form 
21-4170), the Appellant certified that she lived continuously 
with the Veteran as husband and wife from July 1990 to his death.  
A September 1999 Supporting Statement Regarding Marriage (VA Form 
21-4171) from A. J. C. certified that he was the Appellant's 
attorney.  Mr. C reported that he considered the Veteran and the 
Appellant to be husband and wife as they shared a residence; 
traveled together; and sought legal guidance together.  A 
September 1999 Supporting Statement Regarding Marriage (VA Form 
21-4171) from P. G. S. certified that she was the Appellant's 
mother.  Mrs. S. reported that she considered the Veteran and the 
Appellant to be husband and wife as the Veteran had so informed 
her; they shared a residence; and they were constantly together.  
The record contains no persuasive evidence to question the 
veracity or to otherwise conflict with the certified statements.  
The statements from the Appellant, Mr. C., and Mrs. S. meet the 
requirements of 38 C.F.R. § 3.205(a)(6) (2010).  The facts set 
forth therein would warrant acceptance of the marriage as valid 
under South Carolina law.  Therefore the Board finds that the 
Appellant's common law marriage to the Veteran was valid for VA 
purposes.  38 C.F.R. § 3.205(b) (2010).  

The Appellant advances that she and the Veteran lived together 
from July 1990 to his August 1999 demise.  In reviewing the 
claims files, the Board observes that there is some conflict in 
the record as to the Veteran's periods of cohabitation with the 
Veteran. A January 1992 VA treatment record states that he was 
staying with his lady friend.  The transcript of a July 1992 
hearing at before a VA hearing officer notes that the Veteran 
testified that he was homeless.  He mentioned that a lady took 
him in because it was cold.  In a November 1993 letter to a 
United States senator, the Veteran gave the Appellant's address 
and telephone number as his own.  An October 1995 psychological 
evaluation from R. E. T., Ph. D., indicates the Veteran was 
living with his girlfriend.  In a May 1996 written statement, the 
Veteran gave the Appellant's telephone number as his own.  A 
February 1998 VA hospital summary indicated that he lived alone.  

An apartment lease for the period from September 1997 to 
September 1998 lists the Veteran and the Appellant as joint 
tenants.  A September 1999 Supporting Statement Regarding 
Marriage (VA Form 21-4171) from L. L. S. indicates that the 
Veteran and the Appellant rented an apartment together from 
September 1997 until his demise.  Ms. S. was unaware of the 
specific facts of their living arrangement.  At the March 2008 
hearing before a Veterans Law Judge sitting at the RO, the 
Appellant testified that she had lived with the Veteran from 1988 
to his death.  Mr. H. testified that he visited the Veteran and 
the Appellant at the residence which they shared.  Given the 
nature and severity of the Veteran's service-connected 
psychiatric disability, the Board concludes that the evidence is 
in at least equipoise as to whether the Veteran and the Appellant 
lived together continuously from the date of their common law 
marriage to the date of the Veteran's death except for 
separations which were procured by the Veteran without the fault 
of the Appellant.  

The record contains no evidence that the Appellant has remarried 
or lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such person.  .  

The Board has reviewed the probative evidence of record including 
the Appellant's testimony and written statements on appeal.  The 
record established that the Veteran and the Appellant entered 
into a valid common law marriage for VA purposes; cohabited 
continuously from the start of their common law marriage until 
the Veteran's demise; and the Appellant has not remarried or 
lived with another individual of the opposite sex and held 
herself out to be such person's spouse.  Given such facts, the 
Board concludes that the Appellant is the Veteran's surviving 
spouse for VA purposes. 38 U.S.C.A. § 101(31) (West 2002); 38 
C.F.R. § 3.50 (2010).  

The RO should take appropriate action to address the Appellant's 
claim for VA Dependency and Indemnity Compensation (DIC) benefits 
in light of the Board's decision in the instant appeal.  


ORDER

The benefit sought on appeal is granted.  





____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


